In a proceeding to invalidate petitions designating respondent Stanley Harwood as a candidate in the Liberal Party Primary Election to be held on June 23, 1970 for nomination for the public office of Member of the Assembly for the 11th Assembly District, Nassau County, the appeal is from a judgment of the Supreme Court, Nassau County, entered June 8, 1970, which denied the application. Judgment affirmed, without costs. No opinion. Christ, P. J., Rabin, Hopkins, Kleinfeld and Brennan, JJ., concur.